Citation Nr: 0334709	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries of all extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from September 1954 through 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for residuals of 
cold weather injuries of all extremities.  The RO confirmed 
this decision in September 2002, after receiving and 
considering additional VA outpatient treatment (VAOPT) 
records.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



In its December 2001 letter notifying the veteran of his 
rights in the VA claim process, the RO neither mentioned the 
VCAA nor otherwise indicated the respective responsibilities 
of the RO and the veteran in obtaining different types of 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The VCAA laws and regulations were cited in the 
October 2002 statement of the case (SOC), however, but even 
then not sufficiently to comply with the holding in Charles.

Moreover, 38 C.F.R. § 3.159(b)(1) (2003) recently was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  But 
the provision of the VCAA codified at 38 U.S.C.A. § 5301(a) 
requires that the appellant be provided a year to respond.  
In its December 2001 letter, the RO told the veteran to send 
additional evidence or information describing it within 60 
days (i.e., by February 28, 2002).  The RO also stated that 
if it did not receive the information or evidence at that 
time, it would decide the claim based only on the evidence 
received and any VA medical examinations or opinions.  This 
case must therefore be remanded to give the veteran proper 
notice and sufficient time to respond per the PVA holding.

In addition, one of the provisions of the VCAA, 38 U.S.C.A. 
§ 5103A(d)(1)(a), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary

if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim

In the present case, the evidence of record meets these 
criteria.  As the RO indicated in its August 2002 decision, 
the VAOPT records show the veteran has polyneuropathy.  
Private medical records also show he has numbness and 
tingling in his hands and feet.  And while some of these 
records attribute these symptoms to his diabetes, as did the 
RO, a VA medical examination is required, nonetheless, to 
specifically determine the cause of these symptoms.  Although 
there is nothing specifically in his service or other medical 
records suggesting he sustained cold weather related injuries 
in service, the veteran's service medical records were 
damaged by fire and many of them are simply unreadable.  Of 
those that are readable, they confirm he was in Wertheim, 
Germany, in 1955.  They also show possible arthritis that 
could be related to cold weather trauma.

In these circumstances, a VA medical examination is needed to 
determine whether the veteran's current symptoms are causally 
related to any injuries he suffered as a result of exposure 
to cold weather while in Germany in 1955, including any 
arthritis in the joints of his extremities that may have been 
initially manifested within one year of his discharge from 
service in September 1957.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  Ask the veteran to provide 
information (names, dates, addresses, 
etc.) for all relevant treatment and 
diagnoses that he has received from 
private medical facilities in addition to 
those already in the claims file.  This 
includes the results of January 2003 
nerve tests referred to in the Written 
Brief Presentation, and any other 
information relative to symptoms that 
could be related to cold weather 
exposure, including coldness of skin, 
fungus infection, decreased sensation, 
and color changes, pes planus, Raynaud's 
phenomenon, decreased range of motion of 
small joints, hyperhidrosis, decreased 
leg hair growth, decreased deep tendon 
reflexes, or scarring in the exposed 
areas.  Ask that he complete and return 
the appropriate releases (VA Form 21-
4142) so the RO can obtain his 
confidential medical records from any 
private care provider indicated.  Upon 
receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
accordingly.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  Also request any additional VAOPT 
records, including the 1986 Oteen VAOPT 
records referred to in the September 2000 
Cannon Memorial Hospital Discharge 
Summary and any other VAOPT records 
created since March 2002.  Continue to 
request Asheville, North Carolina, VAOPT 
records unless it is concluded that they 
do not exist or further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).

4.  Request any alternative medical 
records that could support the veteran's 
claim, such as Unit Records from his 
service in Germany, or advise him of 
their relevance to his claim.  Cf. Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992) 
(duty to assist is heightened when 
service medical records presumed 
destroyed and includes obligation to 
search alternative forms of medical 
records which support the veteran's 
case); Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997) (at a minimum, VA 
has obligation to advise the veteran of 
the relevance of records to his claim).

5.  Request that the veteran provide as 
much identifying information as possible 
concerning any Workman's Compensation 
claim he filed in relation to his 1981 
work-related injury noted in the 
September 2000 Nerve Conduction Study by 
Dr. Rogers.  His response should indicate 
the claim number or other identifying 
information concerning his claim, as well 
as all clinical sources involved in 
treatment or evaluation relevant to 
either such injury or such claim.  Obtain 
any Workman's Compensation decision cited 
and all associated records. 

6.  After all additional evidence is 
obtained, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether he 
currently has residuals of cold weather 
injuries involving his extremities and, 
if so, whether it is at least as likely 
as not these residuals are attributable 
to his service in the military-and, in 
particular, the alleged exposure to 
cold weather or cold conditions during 
his service in Germany in 1955-or 
whether it is at least as likely as not 
that any arthritis of the small joints of 
the extremities initially manifested 
within one year of service discharge in 
September 1957.  Note also that 
the veteran has diabetes, so please 
comment as well on whether this condition 
has caused or contributed to his current 
symptoms and, if so, to what extent.

The claims folder must be made available 
to the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder 
prior to submitting the report of the 
evaluation.  All necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.  If 
no opinion can be rendered, please 
explain why this is not possible.  If an 
examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.

7.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim continues to be denied, 
send the veteran and his representative a 
supplemental SOC (SSOC) and give them 
time to respond before returning the 
claim to the Board.  

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




